Citation Nr: 9929708	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-16 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 1995, the RO denied the claim of entitlement to 
service connection for a back condition.  The RO also granted 
service connection for PTSD and evaluated the disability as 
10 percent disabling effective June 15, 1995.  The veteran 
has perfected an appeal of the denial of service connection 
for a back disorder.  He has also perfected an appeal of the 
initial disability evaluation assigned for his PTSD.  

In May 1997, the RO granted an increased rating of 50 percent 
for PTSD effective June 15, 1995.  The appellant is generally 
presumed to be seeking the maximum benefit available by law, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).  The veteran has not expressed 
satisfaction with the rating assigned for his PTSD.

The issues on appeal were originally before the Board in 
October 1998 when they were remanded for additional 
evidentiary development.  

The issue of entitlement to an initial rating in excess of 50 
percent for PTSD is addressed in the remand portion of this 
decision.  


FINDING OF FACT

The claim of entitlement to service connection for a back 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for a back disorder is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that the veteran 
was found to be without defects at the time of the service 
entrance examination conducted in February 1964.  A separate 
February 1964 treatment record included the notation that 
right scoliosis was noted upon X-ray examination.  The 
scoliosis was not considered disabling.  No pertinent 
abnormalities were noted on the report of the discharge 
examination conducted in February 1967.  

The service personnel records demonstrate that the veteran 
performed duties as an automatic rifleman and fire team 
leader while stationed in Vietnam. 

The veteran was hospitalized at a VA facility from September 
to October 1984.  He did not report any difficulties with his 
back.  Physical findings were all within normal limits.  No 
pertinent abnormalities were noted.  

The report of an August 1995 VA general medical examination 
has been associated with the claims file.  The veteran 
complained of low back pain which had been present for two 
years.  X-rays of the lumbosacral spine were interpreted as 
showing minimal degenerative change of the lumbosacral spine.  
The pertinent diagnosis was history of chronic lumbosacral 
strain, intermittently symptomatic, not requiring treatment.  




The report of a December 1998 VA PTSD examination is of 
record.  It was noted on the examination report that the 
veteran's main complaint was back pain.  He informed the 
examiner that he injured his back in Vietnam when he fell 
going up a mountain while his unit was under attack.  The 
veteran further reported that he had back pain since that 
time which would come and go.  The pertinent diagnosis was 
severe and chronic back pain.   

Criteria

The threshold question that must be resolved with regard to 
this claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).



In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).


In general, service connection may be presumed in the case of 
a veteran who served continuously for 90 days or more during 
a period of war, if arthritis was present to a compensable 
degree within a year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1998).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
or disease in line of duty.  38 U.S.C.A. § 1131, 
38 C.F.R. § 3.303.  Every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment.  
38 U.S.C.A. § 1132, 38 C.F.R. § 3.304(b).  There are medical 
principles so universally recognized as to constitute clear 
and unmistakable proof, and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently, with notation or discovery during 
service of such residual conditions with no evidence of the 
pertinent antecedent active disease or injury during service 
the conclusion must be that they preexisted service.  
Similarly, manifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish pre-service existence.  38 C.F.R. § 3.303(c).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).

In the case of any veteran who engaged in combat with the 
enemy in active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (1998).
 
In Caluza v. Brown, 7 Vet. App. 498 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court")" concluded that 38 U.S.C.A. § 
1154(b) relaxes the evidentiary requirements for adjudication 
of certain combat-related VA disability compensation claims.  
The section permits veterans who had been engaged in combat 
with the enemy to use, under certain circumstances, lay 
evidence to prove incurrence of a particular disease or 
injury.  Smith (Morgan) v. Derwinski, 2 Vet. App. 137, 139 
(1992).  In Caluza, the Court noted that section 1154(b) had 
three evidentiary elements: (1) The evidence must be 
"satisfactory"; (2) it must be "consistent with the 
circumstances, conditions, or hardships of [combat] service"; 
and (3) it can prevail "notwithstanding the fact that there 
is no official record" of the incurrence or aggravation of 
the disease or injury during service.  The Court held that
 
". . . when in the case of a combat veteran the three section 
1154(b) elements are satisfied section 1154(b)'s relaxation 
of adjudication evidentiary requirements dictates that the 
veteran's "lay or other evidence" be accepted as sufficient 
proof of service incurrence or aggravation unless there is 
"clear and convincing evidence" that the disease or injury 
was not incurred or aggravated in service or during an 
applicable presumption period."  
 
(Emphasis in original) Id. at 508.  Further, the Court 
provided guidance as to determinations by the VA as to 
whether a veteran's lay evidence is credible.  In the case of 
oral testimony, the demeanor of the witness, the facial 
plausibility of the testimony, and the consistency of the 
witness' testimony with other testimony and affidavits 
submitted on behalf of the veteran are properly for 
consideration.  In determining whether documents submitted by 
a veteran are 'satisfactory' evidence under section 1154(b), 
a VA adjudicator may properly consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the veteran.  Id. at 511. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claims are possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for well grounded claims, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.  

The Board finds the claim of entitlement to service 
connection for a back disorder to be not well-grounded.  No 
abnormalities were noted on the service entrance examination 
conducted in February 1964.  However, scoliosis was noted 
upon X-ray examination conducted shortly after the entrance 
examination.  The Board finds the presumption of soundness 
has been rebutted by the finding of the February 1964 X-ray 
examination noting the presence of scoliosis.  The scoliosis 
pre-existed active duty.  

There is no evidence of record demonstrating that the pre-
existing scoliosis was aggravated by active duty.  The 
veteran did not seek treatment for any back disorder during 
active duty and no pertinent abnormalities were noted on the 
report of the February 1967 exit examination.  The veteran 
has not submitted any evidence demonstrating that the pre-
existing scoliosis was aggravated beyond the normal 
progression of the disease.  

The Board further notes that scoliosis has not been diagnosed 
on any post-service medical evidence associated with the 
claims file.  The VA general medical examination conducted in 
August 1995 did not report the presence of the disorder 
despite physical examination and X-ray examination of the 
veteran's back.

The veteran reported to the examiner who conducted the 
December 1998 VA PTSD examination that he injured his back 
during active duty when he fell while his unit was under 
attack.  The veteran's principal duties while stationed in 
Vietnam were automatic rifleman and fire team leader.  The 
veteran has also submitted stressor statements indicating 
participation in combat.  The Board finds, based on the 
veteran's duties while stationed in Vietnam, the internal 
consistency of his statements and facial plausibility that 
the veteran engaged in combat with the enemy while stationed 
in Vietnam.  Additionally, the Board finds the veteran's 
allegation of injuring his back while under enemy fire is 
consistent with the circumstances, conditions or hardships of 
combat.  Thus the Board finds upon application of the 
provisions of 38 U.S.C.A. § 1154(b) that the veteran did 
injure his back during active duty when he fell while under 
enemy fire.  The Board concedes that there is evidence of 
record of an in-service back injury.  

Even based on the above analysis finding that the veteran 
injured his back during active duty, the claim is still not 
well-grounded as there is no competent evidence of record 
linking a currently existing back disorder to the in-service 
injury.  A back disorder was not noted at the time of the 
veteran's discharge.  A back disorder was not found at the 
time of the VA hospitalization from September to October 
1984.  The report of the August 1995 VA examination included 
a diagnosis of chronic lumbosacral strain.  However, the 
disorder was not linked to active duty.  The Board further 
notes that at the time of the August 1995 VA examination, the 
veteran reported that he had had back pain but it had only 
been present for two years.  

There is no evidence of record demonstrating that arthritis 
of the back was present to a compensable degree with one year 
of the veteran's discharge from active duty.  The first 
evidence of record of the presence of degenerative changes in 
the back was included in the report of the August 1995 VA 
general medical examination.  This was more than twenty-five 
years after the veteran's discharge from active duty.  

As there is no competent evidence of record linking a back 
disorder to active duty on any basis, the claim of 
entitlement to service connection for the disorder must be 
denied as not well-grounded.  

The Board notes that the examiner who conducted the December 
1998 PTSD examination opined that the veteran should be 
scheduled for an examination to determine the nature, extent 
and etiology of his back pain.  The Board finds, however, 
that as the claim of entitlement to service connection for a 
back disorder has been found to be not well-grounded, VA has 
no duty to assist the veteran in development of his claim.  

The only evidence of record demonstrating that the veteran 
currently has a back disorder as a result of active duty is 
the veteran's own allegations.  The veteran, however, is a 
lay person.  As reported above, a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The veteran's assertion that he has a back disorder as a 
result any incident of active duty is clearly beyond his 
competence to make.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

As the veteran's claim for service connection for a back 
disorder is not well grounded, the doctrine of reasonable 
doubt is not applicable to his case.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the veteran has not been prejudiced 
by the decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a back disorder.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F. 3d. 1464 (Fed. Cir. 1997).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a back disorder, the 
appeal is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The claim of entitlement to an initial rating in excess of 50 
percent for PTSD was originally before the Board in October 
1998.  At that time, it was found that the veteran should be 
afforded a VA psychiatric examination to determine the nature 
and extent of severity of the service-connected PTSD.  

The Board included in its remand instructions as to what the 
PTSD examination should pertain to.  A VA PTSD examination 
was conducted in December 1998.  The Board finds, based upon 
review of the December 1998 PTSD examination report that the 
examiner who conducted the examination failed to comply with 
the Board's remand instructions.  

The examiner was specifically asked respond to five questions 
regarding the PTSD:

(1) the extent to which the veteran's ability to maintain 
effective or favorable work and social relationships is 
impaired, with a detailed explanation as to what symptoms 
negatively affect his ability to maintain such relationships;

(2) the severity and frequency of psychoneurotic symptoms and 
the affect those symptoms have on the veteran's occupational 
reliability, flexibility, productivity, and efficiency;

(3) the presence, extent, frequency, and duration of periods 
during which the veteran's work is interfered with due to 
psychoneurotic symptoms, with a detailed explanation as to 
what type or types of tasks are affected and what symptom or 
symptoms are experienced during such periods;

(4) the presence, extent, frequency, and duration of periods 
during which the veteran is unable to perform occupational 
tasks due to psychoneurotic symptoms, with a detailed 
explanation as to what type or types of tasks the veteran is 
unable to perform, and what symptom or symptoms are 
experienced during such periods;

(5) the examiner should indicate whether there are any 
periods during which the veteran functions satisfactorily in 
the work place, as demonstrated by, e.g., routine behavior, 
self care, and normal conversation.


Following evaluation, the examiner was directed to provide a 
numerical score on the Global Assessment of Functioning (GAF) 
Scale provided in the Diagnostic and Statistical Manual For 
Mental Disorders, in relation to PTSD.  The examiner was 
directed to include a definition of the numerical GAF score 
assigned, as it related to the veteran's occupational and 
social impairment.

The examiner's report in response to the Board's remand 
instructions was as follows:  "In addition to the post-
traumatic stress disorder, the veteran has a serious problem 
with alcohol that needs to be addressed.  It is doubtful, 
however, that alcohol is related significantly to the post-
traumatic stress disorder but the veteran drinks to try to 
relieve his back pain.  The veteran continues to have 
difficulty relating with people but he says that problem has 
existed and has not changed since he returned from Vietnam.  
The veteran is having difficulty maintaining employment, 
primarily due to his back pain, and that combined with the 
symptoms of post-traumatic stress disorder and alcohol 
abuse."  

The Board finds the examiner failed to respond in sufficient 
detail to the Board's October 1998 remand instructions.  The 
Board further notes that the examiner was directed to assign 
a Global Assessment of Functioning (GAF) Scale score for the 
veteran's disability and to further provide a definition of 
the numerical score assigned as it relates to the veteran's 
occupational and social impairment.  The examiner assigned a 
GAF score of 50-55 but failed to provide a definition of the 
numerical score assigned.  

The Board notes that the veteran's representative has 
requested in an August 1999 statement that the PTSD claim be 
remanded based on the failure of the examiner who conducted 
the December 1998 PTSD examination to comply with the Board's 
remand instructions.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  



Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the claim for an initial 
evaluation in excess of 50 percent for PTSD pending a remand 
of the case to the RO for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim for an initial 
evaluation in excess of 50 percent for PTSD.  
After obtaining any necessary authorization 
or medical releases, the RO should request 
and associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured.  
Regardless of the response from the veteran, 
the RO should obtain all outstanding VA 
treatment records.  

2.  The RO should return the claims file 
to the psychiatrist who conducted the 
December 1998 VA PTSD examination in 
order to determine the nature and extent 
of severity of the PTSD.  If the examiner 
is of the opinion that another 
examination is necessary, the RO should 
arrange to have the veteran reexamined to 
include any necessary diagnostic tests 
and procedures.  



The claims file, copies of the previous 
and amended criteria for rating mental 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that all 
of the foregoing documentation was 
reviewed.  

During the course of the examination, the 
examiner should identify all of the 
symptoms or manifestations of PTSD.  In 
particular, the examiner must address the 
following:

(1) the extent to which the veteran's 
ability to maintain effective or 
favorable work and social relationships 
is impaired, with a detailed explanation 
as to what symptoms negatively affect his 
ability to maintain such relationships;

(2) the severity and frequency of 
psychoneurotic symptoms and the affect 
those symptoms have on the veteran's 
occupational reliability, flexibility, 
productivity, and efficiency;

(3) the presence, extent, frequency, and 
duration of periods during which the 
veteran's work is interfered with due to 
psychoneurotic symptoms, with a detailed 
explanation as to what type or types of 
tasks are affected and what symptom or 
symptoms are experienced during such 
periods;

(4) the presence, extent, frequency, and 
duration of periods during which the 
veteran is unable to perform occupational 
tasks due to psychoneurotic symptoms, 
with a detailed explanation as to what 
type or types of tasks the veteran is 
unable to perform, and what symptom or 
symptoms are experienced during such 
periods;

(5) the examiner should indicate whether 
there are any periods during which the 
veteran functions satisfactorily in the 
work place, as demonstrated by, e.g., 
routine behavior, self care, and normal 
conversation.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual For Mental Disorders, 
in relation to PTSD.  The examiner must 
include a definition of the numerical GAF 
score assigned, as it relates to the 
veteran's occupational and social 
impairment.

Any opinions expressed must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review any conducted examination 
report(s) and/or required opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 50 
percent for PTSD with consideration of 
the previous and amended criteria for 
rating mental disorders, and apply those 
criteria more favorable to the veteran.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals







